Citation Nr: 0334700	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945, including combat service during World War II.  
His decorations include the Purple Heart Medal and the Combat 
Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for right wrist disability.  The veteran perfected 
a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in World War II.

3.  In a February 1955 rating decision, the RO denied service 
connection for the veteran's right wrist disability; the 
veteran was provided notice of the decision and of his 
appellate rights in April 1955 but did not appeal the 
determination and the decision became final. 

4.  Evidence added to the record since the March 1955 rating 
decision denying service connection for right wrist 
disability, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

5.  The evidence shows that the veteran has status post 
surgical fusion, right wrist, which is related to a right 
wrist injury he sustained during his combat service in World 
War II and which is consistent with the circumstances, 
conditions or hardships of that service.


CONCLUSION OF LAW

1.  The RO's March 1955 rating decision that denied service 
connection for the veteran's right wrist disability is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right wrist 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The veteran's status post surgical fusion, right wrist, 
was incurred in service.  38 U.S.C.A. § 1110,  1154(b), 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to assist a veteran in the development of a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim as long as there is a reasonable possibility that such 
assistance would aid the veteran in substantiating his claim.  
VA is also required to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA must specifically inform the claimant of what evidence is 
to be provided by the claimant and what evidence the VA will 
attempt to obtain on behalf of the claimant.

In this case, the Board finds that all necessary evidence has 
been obtained with regard to the veteran's claim.  In 
connection with his application to reopen his claim of 
entitlement to service connection for right wrist disability, 
the veteran requested that the RO obtain his medical records 
from the VA Medical Center (VAMC) in Martinsburg, West 
Virginia, where he had been treated since 1946.  He later 
also requested that the RO obtain his medical records from 
the VAMCs in Baltimore, Maryland, Washington, DC, and 
Richmond, Virginia.  In response, the RO obtained medical 
records from the Martinsburg VAMC dated from February 2001 to 
February 2002, from the VAMC Richmond dated from October 1990 
to February 1991, and from the VAMC Washington dated from 
February 2000 to March 2002.  The record also contains 
medical records from April through July 1955 relating to 
treatment and surgery for his right wrist condition.  The 
veteran did not receive a medical examination in connection 
with his application to reopen his claim of entitlement to 
service connection for right wrist disability.  Despite these 
deficiencies, the Board finds that the record as constituted 
on appeal contains all necessary evidence required to reopen 
and grant the veteran's claim.  Therefore, the essential 
requirements of the VCAA have been met.

In reaching this conclusion, the Board acknowledges that, in 
a December 2001 VA letter, the RO requested that the veteran 
submit any additional evidence that may be required to 
substantiate his claim within less than 30 days of the date 
of the letter.  This language may violate the recent decision 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (invalidating the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1) (West 2002)).  In light of this decision, however, 
in which the Board reopens and grants the veteran's claim to 
service connection for right wrist disability, the veteran is 
not prejudiced by the Board's review of this claim on the 
basis of the current record.  The Board will therefore 
proceed with the consideration of this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

II.	Factual Background.

In an unappealed March 1955 rating decision, the RO denied 
the veteran's claim of service connection for right wrist 
disability on the basis that no right wrist disability was 
noted in service.  The veteran was provided notice of the 
decision and of his appellate rights in April 1955.  He did 
not appeal the determination and the decision became final.

The evidence of record at the time of the RO's March 1955 
rating decision included a statement of the veteran in which 
he indicated that he was in combat in France in August of 
1944 when a truck, that was transporting him and his fellow 
soldiers to the front, ran under a tree.  The veteran stated 
that he was thrown from the truck and sustained an injury to 
his right wrist as a result of the accident.  The veteran 
reported that he received treatment at a first aid station 
the next day and was told that the injury was probably a 
sprain and that it would be alright.  After receiving a back 
wound while crossing the Rhine later that month, he was 
transported to England to receive treatment.  The veteran 
asserted that his right wrist remained swollen during this 
time and remained painful.  As noted by the RO, the veteran's 
service medical records contain no mention of a right wrist 
injury.

In addition, veteran states that in the year after his 
discharge from service in November 1945, he sought treatment 
for his right wrist from a VA physician in Martinsburg, West 
Virginia.  The VA physician stated that the veteran probably 
sustained a sprain to his right wrist and gave him a leather 
wrist band to wear.  The veteran maintained that his wrist 
worsened over the years and that he continued to seek 
treatment for the problem several times a year.  In November 
1954, after continued complaints, the veteran's VA physician 
referred him for X-rays of his right wrist.  These X-rays 
revealed that the lunate bone was somewhat small in size, 
with loss of the architecture and irregular sclerotic 
changes.  He was diagnosed with Kienbock's disease, carpal 
lunate bone right.  The Certificate of Attending Physician 
dated in November 1954 specifically states that the veteran's 
"increasing pain in right wrist of about 10 year's 
duration" and further indicates that the right wrist "was 
first injured while in the Armed Forces in August 1944, when 
a truck accident occurred."

In November 1954, the veteran filed an application for 
compensation for right wrist disability.  Based on the 
foregoing evidence, the RO denied service connection for 
right wrist disability in a March 1955 rating decision, on 
the basis that no wrist disability was noted in service.  The 
veteran was provided notice of the decision and of his 
appellate rights in April 1955.  The veteran did not appeal 
this determination and the decision became final. 

In September 2001, the veteran filed an application to reopen 
a claim of entitlement to service connection for right wrist 
disability.  In support of his claim, the veteran reiterated 
that the injury to his right wrist stemmed from a World War 
II combat injury.  He stated that he was running from a truck 
to get under some trees during an electrical storm when he 
fell on his shoulder and wrist.  The RO sent the veteran a 
letter in December 2001, setting forth his rights in the VA 
claims process and notifying him that in order to reconsider 
the issue, the veteran would need to provide new and material 
evidence in support of his claim.  

Evidence associated with the claims folder since the March 
1955 rating decision includes a VA hospital report showing 
that the veteran received inpatient care from March to July 
1955; VA outpatient treatment records, dated since 1990; as 
well as statements and written argument submitted by or on 
behalf of the veteran.  

Of particular significance are VA outpatient records, dated 
from July and August 2001, as well as VA hospital records, 
dated in July 1955.  After examining the veteran and 
receiving a short verbal history of his right wrist 
condition, the VA physician opined that "it is feasible that 
he may have sustained a fracture which was not diagnosed at 
[the] time [of the accident in 1944]."  The physician found 
that the veteran had an ecchymosis on the radial side of the 
wrist and that the wrist seemed clinically as though it was 
fused.  The veteran also complained of having some numbness 
in the fingers on the right hand since the accident.  X-rays 
taken the same day revealed that the right wrist looked as 
though it had been fused between the distal radius and the 
scaphoid between some of the other carpel bones.  The 
physician diagnosed the veteran as having status post 
surgical fusion, right wrist.

The physician's findings are supported by the VA hospital 
report, dated in July 1955, which shows that the veteran 
underwent surgery in April 1955 to treat his wrist condition, 
previously diagnosed as Kienbock's disease, right cuneform 
bone.  The VA surgeon removed the lunate and a fusion was 
done between the radius and the proximal row of the carpel 
bones of his right wrist.  Examination of the right wrist 
prior to surgery showed it to be slightly swollen, about 1 
cm. larger in circumference than the left, with an extension 
limited to 190 degrees and flexion to 165 degrees; ulna and 
radial deviation was absent.

The evidence associated with the claims folder since the 
March 1955 rating decision contains various statements of the 
veteran indicating that his wrist condition stemmed from the 
in-service combat-incurred truck accident in August 1944.  
The veteran reiterated in several accounts that he sustained 
the injury to his right wrist when he fell off a truck in 
World War II.  He explained that he and his fellow soldiers 
were driving toward the front in a truck, with headlights 
turned off to avoid detection, when the driver of the truck 
accidentally drove under a tree knocking the veteran off and 
causing his wrist injury.  The veteran noted that, at the 
time, the injury was treated as a sprain, but that his right 
wrist has bothered him ever since.  After continual 
complaints covering a period of approximately ten years, the 
veteran was diagnosed in November 1954 as having Kienbock's 
disease of the right cuneform bone.  The veteran has reported 
having chronic right wrist problems since that time.

In a June 2002 rating decision, the RO denied the veteran's 
claim of service connection for right wrist disability, 
Kienbock's disease, on the basis that he had not submitted 
new and material evidence.  In reaching this determination, 
the RO again pointed out that there was an absence of medical 
evidence in the record showing a right wrist disability in 
service. 

The veteran filed a Notice of Disagreement in July 2002, 
asserting again that his right wrist was injured when he was 
thrown from a truck in World War II, and that this injury 
caused the Kienbock's disease that he was diagnosed with in 
1954.  A Statement of the Case was sent to the veteran in 
October 2002 in which the RO found that although the evidence 
submitted by the veteran since the 1955 rating decision was 
new, it did not bear directly and substantially upon the 
issue of establishing that a right wrist disability was 
incurred in or aggravated by the veteran's military service.  
In support of its decision, the RO pointed out that the 
service medical records showed no evidence of a right wrist 
injury or disease and that no chronic wrist disability was 
shown after service until 1954 when the veteran was diagnosed 
with Kienbock's disease, and aseptic necrosis of the right 
carpal lunate bone.

The veteran filed his Substantive Appeal in November 2002.  
The veteran's representative, Veterans of Foreign Wars (VFW), 
filed a written statement on behalf of the veteran in June 
2003, citing much of the evidence set forth above and arguing 
that the veteran's account of an in-service right wrist 
injury in combat should be accepted as factual because it was 
consistent with the circumstances of such service.  In 
addition, the VFW argues that the VA outpatient records, 
dated from July and August of 2001, constitute new and 
material evidence supporting the veteran's application to 
reopen his claim to service connection for right wrist 
disability.  Among other things, the VFW points out that the 
veteran's treating physician stated that, although not 
diagnosed at the time of the accident, the veteran's right 
wrist may have been fractured when he was thrown from the 
truck in service.  Accordingly, the VFW argues that the 
veteran's claim should be reopened.



III.	Application to reopen claim of service connection for 
right wrist disability.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the March 
1955 rating decision includes records related to treatment 
and surgery performed on the veteran's right wrist in April 
1955, VA outpatient treatment records dated since 1990, and 
statements and written argument submitted by or on behalf of 
the veteran.  

Of particular significance is the statement of the VA 
physician who examined the veteran in August 2001.  After 
examining the veteran and obtaining from the veteran a short 
verbal history of the medical treatment that he received for 
his right wrist, the veteran's VA physician opined that "it 
is feasible he may have sustained a fracture which was not 
diagnosed at that time [of the in-service truck accident]."  
The August 2001 VA physician also reviewed an X-ray of the 
veteran's right wrist and found that it looked as though it 
had been fused, a finding consistent with the operation 
performed by the April 1955 VA physician to treat the 
veteran's Kienbock's disease of the right wrist.  

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, specifically a connection to his combat 
service in World War II.  The Board also finds that this 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the March 1955 rating decision that 
denied service connection for right wrist disability.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(corroborating evidence is relevant and probative, with a 
reasonable probability of changing the outcome, and hence, 
material); see also Elkins v. West, 12 Vet. App. 209, 218 
(1999) (en banc).  As such, the new evidence presented by the 
veteran raises a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for this condition is reopened.

IV.  Service connection for right wrist disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's right 
wrist disability.  As discussed above, since the 1940s the 
veteran has maintained that his right wrist condition was 
related to a combat-incurred injury to his right wrist.  The 
Board observes that, at every opportunity since that time, 
including multiple statements made over a period of more than 
fifty years made both when seeking treatment and when seeking 
compensation, the veteran has consistently reported having 
sustained a right wrist injury during combat in World War II.  
As such, in its role as fact finder, the Board finds the 
veteran to be a very credible historian and has accepted his 
account of the in-service right wrist injury, especially in 
light of the corroborating medical entries, and because it is 
consistent with the circumstances, conditions and hardships 
of his combat service in World War II.  As such, 
notwithstanding the absence of any service medical records 
relating to a right wrist injury during service, as a matter 
of law the veteran sustained this injury while on active 
duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Further, the medical evidence in this case is consistent with 
the injury that the veteran asserts took place in service in 
August 1944.  In November 1954 and April 1955, after 
complaining of chronic right wrist pain for over ten years, 
the veteran's VA physician diagnosed him with Kienbock's 
disease, carpel lunate bone right.  The veteran's medical 
records from November 1954 specifically state that there was 
"increasing pain in the right wrist of about ten years 
duration" and that the right "wrist was first injured while 
in the Armed Forces in August 1944, when a truck accident 
occurred."  In addition, in August 2001, after examining the 
veteran and obtaining from the veteran a short verbal history 
of the medical treatment that he received for his right 
wrist, the veteran's VA physician opined that "it is 
feasible he may have sustained a fracture which was not 
diagnosed at that time."  The August 2001 VA physician also 
reviewed an X-ray of the veteran's right wrist and found that 
it looked as though it had been fused, a finding consistent 
with the operation performed by the April 1955 VA physician 
to treat the veteran's Kienbock's disease.  Finally, the 
Board notes that there are no medical opinions to the 
contrary, and thus the only medical evidence that addresses 
the etiology and/or onset of the veteran's right wrist 
condition supports the veteran's claim.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Huston v. 
Principi, 17 Vet. App. 195, 205 (2003).  As such, service 
connection for the residual of the veteran's in-service right 
wrist injury, diagnosed as status post surgical fusion, right 
wrist, is warranted.


ORDER

Service connection for status post surgical fusion, right 
wrist, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

